DECISION
On April 19, 2010, Plaintiffs filed their Complaint challenging the assessment of property, identified as Account 1462. The 2009-10 real market value (RMV) of the subject property was set at $739,400 by the county Board of Property Tax Appeals. Plaintiffs request a reduction in RMV to $518,000. The 2009-10 maximum assessed value (MAV) is $521,848 and cannot be changed by the court in this appeal.
A case management conference was held in this matter on June 9, 2010, at which it was established that, even if Plaintiffs prevailed at trial, the potential tax refund is minimal. Defendant's representative, Gabriele Fregulia, filed a statement that calculated the maximum refund at $67.09. (Def's Ltr, July 7, 2010.)
In a Journal Entry filed June 17, 2010, Plaintiffs were given an opportunity to request a trial be scheduled. They have not made such a request.
On August 12, 2010, Plaintiffs did submit information about another property's assessment and tax history. This court has many times repeated its holding on the subject of *Page 2 
uniformity in Ellis v. Lorati:
  "The court recognizes that in one sense MAV is somewhat artificial or arbitrary. That is inherent in the overall scheme of [Measure 50]. The concept may, over time, result in various degrees of nonuniformity in the property tax system. Section 11(18) [of the Oregon Constitution] contemplates this and excuses itself from complying with other constitutional provisions requiring uniformity * * *."
14 OTR 525, 535 (1999).
The absence of assessment uniformity is not a factor to cause an assessment reduction. The court finds, therefore, that it is without authority to adjust the MAV based on Plaintiffs' allegations or to calculate a larger tax increase. See ORS 308.146 (2009).
Based on the information presented, Plaintiffs' appeal must be denied. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be denied.
Dated this ____ day of September 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon September 22, 2010. The Court filed and entered this documenton September 22, 2010.